DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of this application’s status as a CON of 14/367,157 and 15/192,110.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2019 has been considered by the Examiner.
REASONS FOR ALLOWANCE
Claims 1-13, 16, 27, 31, 32, 39-41, 44, 61, and 62 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to at least the features requiring the PCD material formed of combination of intergrown diamond grains forming a diamond network and an interpenetrating metallic network, the PCD body not being attached to a second body or substrate formed of a different material during any stage of its manufacture, the largest component of the diamond grain size distribution is no greater than three times the average diamond grain size, and the PCD body being spatially constant and invariant with respect to diamond network to metallic network volume ratio, and the PCD material being macroscopically residual stress free at the claimed scale.
The closest prior art is to Naidoo (U.S. 2010/0300764; Of Record) which teaches a free-standing PCD body but does not teach that the PCD body is spatially constant and invariant with respect to diamond network to metallic network volume ratio. Notably, the micrograph shown in Figure 2 of Naidoo possesses variances such that it is improper to presume that Naidoo inherently possesses such a feature. Moreover, the person of ordinary skill in the art would understand that the formation of the intergrown diamond network requires high and aggressive HPHT (high temperature and high pressure) conditions such that it is challenging, if at all possible, to achieve the claimed feature or to expect that Naidoo’s processing conditions would inherently result in a PCD body that is ‘spatially constant and invariant’ with respect to diamond network to metallic network volume ratio.
Claims 2-13, 16, 27, 31, 32, 39-41, 44, 61, and 62 depend from or otherwise require all the features of allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738